Citation Nr: 0028375	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right 5th metacarpal.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the right 4th 
metacarpal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1958.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Albuquerque, New Mexico, (the 
RO).  

In January 1961, service connection was established for a 
healed simple fracture of the right 4th metacarpal.  A zero 
percent evaluation was assigned from August 25, 1960.  A 
January 1970 rating decision assigned a 10 percent evaluation 
effective October 1, 1969 and characterized the service-
connected right 4th metacarpal disability as traumatic 
arthritis as a residual of a fracture of the 4th metacarpal 
of the right hand.  In May 1997, the veteran filed a claim 
for an increased rating.  A November 1997 rating decision 
denied the veteran's claim.  The veteran filed a timely 
appeal.  The issue of entitlement to an increased rating for 
traumatic arthritis as a residual of a fracture of the fourth 
metacarpal is addressed in the remand portion of the 
decision.

An October 1998 rating decision denied entitlement to service 
connection for a fracture of the right 5th metacarpal.  The 
veteran filed a timely appeal with respect to this 
determination.   

The October 1998 rating decision also denied entitlement to 
service connection for a broken nose, impairment of the right 
arm after ulnar transposition, impairment of the cervical 
spine, and carpal tunnel syndrome.  The veteran did not 
appeal these issues.  Consequently, those issues are not 
before the Board for appellate review.  

At the hearing before the Board in July 2000, the veteran and 
his representative raised the issue of entitlement to service 
connection for a scar of the right hand.  [hearing transcript 
dated in July 2000, page 2-3].  This matter is referred to 
the RO for appropriate action.  

In March 2000, July 2000, August 2000, September 2000, and 
October 2000, the veteran submitted additional documentary 
evidence, which was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. 20.1304 (1999).  This 
additional evidence has been associated with the claims 
folder and will be described below. 


FINDING OF FACT

The credible and probative evidence of record shows that the 
veteran's fracture of the right 5th metacarpal was incurred 
in service.   


CONCLUSION OF LAW

Service connection for residuals of a fracture of the right 
5th metacarpal is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of a 
fracture of the 5th metacarpal on the right.  In the interest 
of clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim and then 
proceed to analyze the claim and render a decision.

Pertinent Law and Regulations

Service Connection

In general, in order to establish service connection, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in current disability was incurred during 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In general, 
in order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Factual Background

Service medical records show that in December 1954, a simple 
fracture of the right 4th metacarpal was diagnosed.  It was 
noted that the veteran was injured after falling down steps.  
It was noted that the veteran fell on his hand causing a 
fracture.  Physical examination was essentially negative 
except for pain, deformity and swelling of the right 4th 
metacarpal.  There was no artery or nerve damage.  The 
veteran was transferred to a naval hospital.  It was noted 
that the veteran had a fracture of the 4th metacarpal of the 
right hand.  He was treated with the application of a cast 
till December 27, 1954. 

In August 1960, the veteran filed a claim for service 
connection for a broken hand.  

A November 1960 VA examination report indicates that the 
veteran reported that he fractured the 4th and 5th 
metacarpals in 1954 and he wore a cast on his right arm for 
two months.  The veteran stated that he currently had pain in 
the 4th and 5th metacarpals when supinating his right forearm 
and hand.  He stated that his right hand hurt when he used 
it. Examination of the right elbow, wrist, and hand was 
essentially negative.  There were no deformities.  
Compression of the metacarpal heads reproduced discomfort 
over the 4th and 5th metacarpals.  The diagnosis, in 
pertinent part, was old healed fractures of the 4th and 5th 
metacarpals.  X-ray examination revealed old healed fractures 
of the 4th and 5th metacarpals with slight volar 
displacement.  

A January 1961 rating decision granted service connection for 
a healed simple fracture of the right 4th metacarpal.  

In a January 1962 medical statement, Dr. D.B. indicated that 
the veteran was seen in August and December 1961 with 
complaints of pain in the right hand and lack of strength in 
the hand.  Dr. D.B. stated that this represented an old 
fracture (1956) of the right hand sustained while boxing in 
service.  

A February 1962 VA examination report reflects a diagnosis of 
residuals of fractures of the 4th and 5th metacarpals.  X-ray 
examination revealed an old healed fracture of the head of 
the 5th metacarpal.  There was a healed oblique fracture of 
the shaft of the 4th metacarpal.   

A November 1962 report of medical history for entry into the 
reserves indicates that the veteran reported that he hurt his 
right hand at the naval station in November 1954 and he was 
hospitalized for two months.  

A March 1967 report of medical history indicates that the 
veteran reported that he broke his 4th and 5th knuckles of 
the right hand in 1954.  A March 1967 examination report 
indicates that the veteran had deformities of the 4th and 5th 
metacarpophalangeal joints.   

A December 1969 VA examination report indicates that the 
veteran reported that he accidentally injured his right hand 
while in service and he sustained a fracture of the 4th and 
5th metacarpals of the right hand.  Examination revealed that 
the right hand on the dorsal aspect, in the area of the 4th 
and 5th metacarpals, had an angular deformity.  The diagnosis 
was old fracture of the 4th and 5th metacarpals of the right 
hand. 

An August 1986 X-ray examination report indicates that there 
was a slight deformity of the 4th and 5th metacarpals, 
sequelae to old trauma.  

A November 1996 VA treatment record indicates that the 
veteran had complaints of pain in the dorsum of the 4th and 
5th right fingers.  The assessment was traumatic arthritis.  

October 1997 VA peripheral nerve and orthopedic examination 
reports reflect a diagnosis of status post fracture of the 
4th and 5th metacarpals of the right hand. 

At the hearing before the Board in July 2000, the veteran 
stated that he injured his 4th and 5th fingers of the right 
hand in service while boxing.  [hearing transcript, page 5].  
He was placed in a cast for two months and the cast covered 
the 4th and 5th fingers.  [page 5].  The veteran stated that 
when he broke his hand in service, he recalled being told 
that he broke two fingers.  [page 11].  He stated that he 
tried to box after service but he had to quit.  [page 11].  
He did not have any further injury to his hand, after 
service, from 1958 to 1960.  [page 12].  The veteran stated 
that he only had the injury to the right hand in service.  
[page 12]. 

Analysis

Preliminary matters - well groundedness of the claim/ duty to 
assist/standard of proof

The Board has concluded that the veteran's claim for service 
connection for a fracture of the right 5th metacarpal is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  As 
noted above, in order for the veteran's claim to be well 
grounded, there must have been presented competent evidence 
of a current disability; a disease or injury which was 
incurred in service, and a nexus between the disease or 
injury and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  There is recent medical evidence 
of a current disability in the form of an October 1997 VA 
examination report which reflects a diagnosis of status post 
fracture of the 5th metacarpal of the right hand, 
symptomatic.  There is evidence in the form of service 
medical records and the veteran's testimony that he injured 
his right hand and the right 5th metacarpal in service.  
There is also medical evidence of a diagnosis of a fracture 
of the 5th metacarpal of the right hand soon after service 
separation, which is sufficient evidence to establish a 
medical nexus between the veteran's right 5th metacarpal 
disability and service.  See Hampton v. Gober, 10 Vet. App. 
481, 482 (1997).  

Since the veteran's claim is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board finds that 
there is sufficient medical and other evidence of record on 
which to decide the veteran's claim.  The Board also finds 
that there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  The veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim, and he testified at the July 2000 Board hearing.  
Thus, the Board concludes that no further development is 
required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

After reviewing the record, the Board concludes that the 
persuasive and probative evidence of record supports a grant 
of service connection for residuals of a fracture of the 
right 5th metacarpal.  The medical evidence of record 
establishes that the veteran sustained an injury to his right 
hand in service in 1954.  Service medical records show that 
the veteran injured his right hand in December 1954 after 
falling.  The service medical records indicate that the 
veteran fell on his right hand causing a fracture.  A 
fracture of the right 4th metacarpal was diagnosed.  The 
veteran started at the hearing before the Board in July 2000 
that he broke two fingers, the 4th and the 5th metacarpals, 
in service.  He stated that he was placed in a cast and the 
cast covered both the 4th and 5th metacarpals.  The Board 
recognizes that the service medical records do not indicate 
that the veteran fractured his right 5th metacarpal in the 
December 1954 injury.  However, it is also noted that the 
service medical records do not include any radiology reports 
concerning the right hand.  

Review of the record further reveals that the medical 
evidence shows that soon after the veteran's separation from 
service, old healed fractures of the 4th and 5th metacarpals 
of the right hand were diagnosed.  A November 1960 VA 
examination report indicates that the veteran reported that 
he had injured both the 4th and 5th metacarpals of the right 
hand in 1954.  Significantly, X-ray examination in 1960 
revealed old healed fractures of the 4th and 5th metacarpals. 

Further, after a careful review of the record the Board has 
been unable to identify any other cause for the veteran's 
fracture of the right 5th metacarpal, such as a post-service 
injury.  The veteran stated that he did not injure his right 
hand from the time of service separation in 1958 until the 
time of that examination in 1960 and there is no evidence of 
an intercurrent injury during that period of time.   

Therefore, the Board finds that the credible and probative 
evidence in this case supports the veteran's claim, and a 
grant of service connection for residuals of a fracture of 
the right 5th metacarpal is warranted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Accordingly, service connection for 
residuals of a fracture of the right 5th metacarpal is 
granted. 


ORDER

Entitlement to service connection for residuals of a fracture 
of the right 5th metacarpal is granted.


REMAND

The veteran asserts that he is entitled to a disability 
evaluation in excess of 10 percent for the service-connected 
traumatic arthritis as a residual of a fracture of the 4th 
metacarpal on the right.  The veteran's service-connected 
disability of the right 4th metacarpal is currently assigned 
a 10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 [traumatic arthritis] and Diagnostic 
Code 5227 [ankylosis of any other finger].     

Initially, the Board concludes that the veteran's claim for 
entitlement to an increased evaluation for traumatic 
arthritis as a residual of a fracture of the right 4th 
metacarpal is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a) (West 1991).  When a veteran claims that he or she 
has suffered an increase in disability, or that the symptoms 
of his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107.  In accordance 
with this duty, and for the reasons stated below, the Board 
finds that further development is necessary before the 
veteran's claim can be properly addressed. 

As discussed in the above decision, the Board granted service 
connection for residuals of a fracture of the right 5th 
metacarpal.  The Board notes that under the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1999), disabilities of 
multiple fingers are combined and the disabilities are rated 
together.  For instance, disabilities of the ring and little 
fingers are rated under Diagnostic Code 5219 [two digits of 
one hand, unfavorable ankylosis] and Diagnostic Code 5223 
[two digits of one hand, favorable ankylosis].  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5219, 5223 (1999).  Thus, in light 
of the Board's grant of service connection for residuals of a 
fracture of the right 5th metacarpal, a remand is necessary 
so that the RO is able to evaluate and rate the service-
connected right ring and little fingers.  

Review of the record further reveals that the veteran has 
asserted since the last VA examination in October 1997 that 
his service-connected traumatic arthritis as a residual of a 
fracture of the right 4th metacarpal had worsened.  At the 
hearing before the Board in July 2000, the veteran stated 
that he had surgery two months prior due to the ring and 
little finger disabilities.  [hearing transcript, page 4].  
The veteran also stated that he was unable to make a fist and 
he had difficulty picking up things.  [hearing transcript, 
page 14].  Review of the record further reveals that the 
veteran has nonservice-connected disabilities of the right 
arm and cervical spine which, the medical evidence shows, 
affect his right hand.  For instance, a February 2000 
operative report indicates that the postoperative diagnosis 
was status post anterior subcutaneous transposition of the 
right ulnar nerve and recurrent entrapment neuropathy of the 
right ulnar nerve at the elbow.  The veteran appears to be 
asserting that the neurological symptomatology of the right 
arm and hand is due to his service-connected right ring and 
little finger disabilities.  At the hearing before the Board, 
the veteran asserted that he had numbness in the right hand 
where his injury occurred.  [page 13]. 

The Board also points out that the veteran's representative 
argued at the hearing before the RO in September 1998 that 
the veteran was entitled to an additional 10 percent 
evaluation for the service-connected right ring finger 
disability under 38 C.F.R. § 4.59 (1999) for pain in addition 
to the 10 percent rating for arthritis.  [hearing transcript, 
dated September 1998, page 1].  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  An evaluation 
of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Thus, the Board concludes that the veteran should undergo 
another examination to determine the current severity of the 
service-connected residuals of fractures of the 4th and 5th 
metacarpals on the right and whether there is any additional 
functional impairment due to these service-connected 
disabilities.  A medical opinion is also needed to determine 
which symptoms are due to the service-connected residuals of 
fractures of the 4th and 5th metacarpals of the right hand 
and which symptoms are due to the nonservice-connected 
disorders of the right arm and hand, including the ulnar 
nerve disorders.    

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should request that the 
veteran provide the names and addresses 
of any health care providers who may have 
recently treated him for the right ring 
and little finger disabilities or the 
right hand.  After securing the necessary 
authorization, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran, in 
response to this request, which have not 
been previously secured. 

2.  The veteran should be afforded a  VA 
orthopedic examination to determine the 
severity of the service-connected 
residuals of fractures of the 4th and 5th 
metacarpals of the right hand.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings and specifically 
note which symptoms are due to the 
service-connected residuals of fractures 
of the 4th and 5th metacarpals of the 
right hand and which symptoms are due to 
the nonservice-connected right arm and 
ulnar nerve disabilities.  The examiner 
should report the active and passive 
range of motion of the right ring and 
little fingers in degrees, and indicate 
whether motion was possible to within 2 
inches (5.1 centimeters) of the median 
transverse fold of the palm.  The 
examiner should comment on the functional 
limitations, if any, caused by the 
veteran's service-connected residuals of 
fractures of the 4th and 5th metacarpals 
of the right hand, in particular, limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination 
upon use.  If the examiner determines 
that additional examination of the 
veteran or review of the veteran's 
medical records by another specialist is 
required to assist in formulating the 
opinions requested, such examination 
should be scheduled.  The report of the 
examination should be associated with the 
folder.

3.  Thereafter, the claim for increased 
ratings of the service-connected 
residuals of fractures of the 4th and 5th 
metacarpals of the right hand should be 
adjudicated by the RO.  Consideration 
should be given the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 and the 
Court's holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If all benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an opportunity to respond.  
The Supplemental Statement of the Case 
must apprise the veteran of the 
applicable law and regulations pertaining 
to the claims at issue, as well as law 
and regulations pertinent to perfecting 
an appeal.  Following issuance of the 
Supplemental Statement of the Case, the 
RO should conduct any further appellate 
proceedings as are established by 
relevant statute, regulation and 
precedent.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

 

